DETAILED ACTION
Claims 1, 2, 5, 8, 9, 11, 18, 21, 22, 25, 26, 28, 36 and 54-56 are pending as amended on  19 March 2021,  claims 47 and 48  are withdrawn from consideration.  
Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment distinguishes from US2004/0014607A1(Sinclair). The rejection over Sinclair  of  claims 1, 5, 8, 9, 11, 18, 21, 22, 28, 36 and 54-56, the rejection over Sinclair in view of US2008/0248974A1 (Chen’974) of claim 2, and the rejection over Sinclair in view of US Patent 5628813 (Chen’813) of claims 25-26  have been withdrawn.

Election/Restrictions
Claim 1 is  allowable. The restriction requirement of claims 47 and 48 , as set forth in the Office action mailed on 25 March 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 47 and 48 is withdrawn because the claim(s) requires all the limitations of an allowable claim.
 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 5, 8, 9, 11, 18, 21, 22, 25, 26, 28, 36, 47, 48 and 54-56 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768